Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/319,754 filed 1/22/19. Claims 1-19 are pending with claim 1 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komulainen et al. US 2016/0151669 A1.
Komulainen teaches 
With respect to claim 1, A flexible device (fig. 15-19; [0053]-[0063]), comprising: a flexible functional element (electronic module 300); a plurality of first movable elements (bracelet 104 comprises a plurality of movable chains 104A); and a plurality of second movable elements (plurality of movable chains 104B), each of the plurality of second movable elements rotatably connecting to a corresponding first movable element via rotation shafts, a rotation of each of the plurality of second movable elements relative to one of the plurality of first movable elements deforming the flexible functional element (movable chain 104B is rotatably connected to corresponding movable chain 104A by using a rotating shaft 1502, and the movable chain 104B drives bracelet 104 to deform when rotating relative to the movable chain 104A)

Komulainen fails to specifically teach a rotation damping value of one of the rotation shafts being different from that of another one of the rotation shafts.  

However, in the field of wearable wristbands, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate different rotation damping values of the rotation shafts, as an obvious matter of design choice where various deformation requirements for wearable device are commonly used. Because deformation requires different bending angles of individual chain units, it is necessary to require the linked rotating shaft to rotate by different angles under a same force condition. Therefore, the rotational damping at one rotating shaft being different from the rotational damping at 

Komulainen additionally teaches:
With respect to claim 2 and all its dependencies, The flexible device of claim 1, wherein the one of the rotation shafts is adjacent to the another one of the rotation shafts (fig. 15-19; [0053]-[0063]; rotating shafts 1502 and 1504 are adjacently located).  

Allowable Subject Matter
Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 3 and all its dependencies, wherein the rotation damping values of the rotation shafts gradually change from opposite ends of the flexible device to a middle portion of the flexible device and including all the limitations of claim 1 from which it depends.  With respect to claim 6 and all its dependencies, wherein a rotation of each of the plurality of second movable elements relative to one of the plurality of first movable elements deforms the flexible functional element to switch the flexible device between a first state and a second state; and in the second state the flexible device is folded much more than the flexible device in the first state and including all the limitations of claim 1 from which it depends.  With respect to claim 8 and all its dependencies, wherein the flexible device further comprises limitation elements, each of the limitation elements is sleeved on one of the rotation shafts and abuts against one of the plurality of the first .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH